AFFIRMED and Opinion Filed July 29, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00568-CV

                 BEHROOZ KHADEMAZAD, Appellant
                               V.
               THORA PATRICIA KHADEMAZAD, Appellee

               On Appeal from the 303rd Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. DF-17-21321-V

                        MEMORANDUM OPINION
                Before Justices Pedersen, III, Goldstein, and Smith
                          Opinion by Justice Goldstein
      Behrooz Khademazad appeals the trial court’s post-divorce-decree

enforcement order denying Behrooz’ claims for reimbursement. In a single issue,

Behrooz argues the trial court erred in denying his motion for reimbursement of

certain mortgage related payments. We affirm the trial court.

      A final decree divorcing Behrooz from Thora Khademazad was signed in

April 2017. In October 2017, Thora filed a petition for enforcement of the property

division, and Behrooz filed a counter-petition for enforcement of the property

division in November 2017. Among other things, Behrooz alleged that he and Thora

each owned an undivided fifty percent share in a property identified as The Terraces
at Cedar Hill. Behrooz cited the trial court’s October 4, 2017 order requiring the

receiver in the underlying proceedings to withdraw $25,000 from the registry of the

court, pay down the delinquent mortgage on The Terraces, and pay back to the

registry $25,000 once the receiver was able to sell the property that was part of The

Terraces. Behrooz alleged he spent an additional $10,000 to “catch up the delinquent

mortgage.” Behrooz sought an accounting reflecting the amount each party was

obligated to pay for their half of the note and costs associated with The Terraces and

how much each party actually paid. Based upon this determination, Behrooz

requested a money judgment in favor of Behrooz for amounts Thora failed to pay

and an order directing Thora to pay her half of all future mortgage payments and

other costs related to The Terraces.

      Following hearings in May and November 2018, the trial court entered an

enforcement order on November 5, 2018 providing, among other things, that

Behrooz’ claims with respect to The Terraces were not yet ripe because the property

had not yet been sold.

      In January 2020, following the approved sale of The Terraces, Behrooz filed

a first amended motion for reimbursement and enforcement of property division that

was heard in conjunction with the continuation of the hearing on his counter-petition.

Following the January 14, 2020 hearing, the trial court entered an enforcement order

on March 3, 2020 denying Behrooz’ “remaining requests in the Motion for

Reimbursement and for Enforcement.” On March 18, 2020, Behrooz filed a request

                                         –2–
for findings of fact and conclusions of law. On April 8, 2020, Behrooz filed notice

of past due findings of fact and conclusions of law. On May 29, 2020, Behrooz filed

his notice of appeal.

        I.       Thora’s jurisdictional challenge

        We first address Thora’s argument that Behrooz’ request for findings of fact

and conclusions of law did not extend the time for filing his notice of appeal because

findings of fact and conclusions were not relevant in this suit for “post-judgment

enforcement of property division in a divorce decree.” A timely filed request for

findings of fact and conclusions of law extends the time for perfecting appeal when

findings and conclusions are required by Rule 296, or when they are not required by

Rule 296 but are not without purpose—that is, they could properly be considered by

the appellate court. IKB Indus. (Nigeria) Ltd. v. Pro-Line Corp., 938 S.W.2d 440,

443 (Tex. 1997). Examples are judgment after a conventional trial before the court,

default judgment on a claim for unliquidated damages, judgment rendered as

sanctions, and any judgment based in any part on an evidentiary hearing. Id. The

March 3, 2020 enforcement order appealed from was based on an evidentiary

hearing conducted on January 14, 2020.1 Thus, we conclude the request for findings




    1
       Additionally, this enforcement order is final as having disposed of the all parties and claims in the
counter-petition and motion, unlike the prior appeal that was dismissed for want of jurisdiction.
Khademazad v Khademazad, No. 05-19-00124-CV, 2019 WL 2865283, at *2 (Tex. App.—Dallas July 3,
2019, no pet.) (appeal dismissed for want of jurisdiction where order appealed from did not finally resolve
all claims asserted in petition and counter-petition).
                                                   –3–
of fact and conclusions of law extended the time for Behrooz to perfect his appeal,

and Behrooz’ notice of appeal was timely filed. See id.

      II.    Behrooz’ sole issue seeking reimbursement

      In his sole issue, Behrooz argues the trial court erred in interpreting the final

divorce decree by denying his motions for reimbursement of mortgage payments and

other payments he made on The Terraces. Behrooz contends the divorce decree did

not explicitly award The Terraces to either him or Thora, but the decree “did

specifically impose upon each party all obligations incurred in their own names and

had them hold the other party harmless for those debts.” Thus, Behrooz asserts, he

was entitled to reimbursement for mortgage payments he alone made on The

Terraces to keep the mortgage up to date following the entry of the divorce decree.

      We review the trial court’s ruling on a post-divorce motion for enforcement

or clarification under an abuse of discretion standard. In re Marriage of Pyrtle, 433

S.W.3d 152, 159 (Tex. App.—Dallas 2014, pet. denied). “When, as in this case, a

trial court makes no separate findings of fact or conclusions of law, we draw every

reasonable inference supported by the record in favor of the trial court's judgment.”

Id. (quoting DeGroot v. DeGroot, 369 S.W.3d 918, 921 (Tex. App.—Dallas 2012,

no pet.). We must affirm the trial court’s judgment if it can be upheld on any legal

theory that finds support in the evidence. Id.

      The divorce decree provided that Thora would indemnify and hold Behrooz

harmless from any failure to discharge “debts, charges, liabilities, and other

                                         –4–
obligations incurred in [Thora’s] name unless express provision is made in this

decree to the contrary.” The record reflects that the mortgage was incurred in the

name of “THE TERRACES, INC.,” not Thora. It is undisputed that Behrooz and

Thora each signed guaranty agreements obligating them to pay the mortgage on The

Terraces. We have been cited no authority, and we have found none, that a guaranty

transforms the mortgage debt into an “obligation incurred in [Thora’s] name.” Thus,

the trial court did not abuse its discretion in determining the terms of the divorce

decree did not entitle him to reimbursement for mortgage payments he voluntarily

made on The Terraces’ mortgage. See id.

      Moreover, we do not agree with Behrooz’ assertion that the “language of the

[divorce] decree as a whole and the court’s later orders and findings made it clear

that The Terraces was a community asset (and liability) and that the parties would

settle up on their ‘mutual responsibilities for the expenses’ after it was sold.” When

property is conveyed to an entity, it becomes the property of the entity and cannot

be characterized as either separate or community property of the individual partners.

See Marshall v. Marshall, 735 S.W.2d 587, 594 (Tex. App.—Dallas 1987, writ ref’d

n.r.e.). As Behrooz argues, “[t]he fact that there were no proceeds from which to

reimburse Behrooz for paying all of the expenses did not change the language of the

decree.” The decree did not require Thora to make the mortgage payments on The

Terraces, and the record reflects Behrooz made those payments voluntarily, avoiding

acceleration of the loan, sale of The Terraces at a foreclosure price, and a “significant

                                          –5–
deficiency judgment taken against both Thora and Behrooz.” Based upon the record

before us, any such reimbursement was to be from the net proceeds of the sale of

The Terraces of which there were none. We conclude the trial court did not err in

denying Behrooz’ claims for reimbursement. See In re Marriage of Pyrtle, 433

S.W.3d at 159. We overrule Behrooz’ sole issue.

      We affirm.



                                         /Bonnie Lee Goldstein/
                                         BONNIE LEE GOLDSTEIN
                                         JUSTICE



200568F.P05




                                      –6–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

BEHROOZ KHADEMAZAD,                            On Appeal from the 303rd Judicial
Appellant                                      District Court, Dallas County, Texas
                                               Trial Court Cause No. DF-17-21321-
No. 05-20-00568-CV           V.                V.
                                               Opinion delivered by Justice
THORA PATRICIA                                 Goldstein. Justices Pedersen, III and
KHADEMAZAD, Appellee                           Smith participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

      It is ORDERED that appellee THORA PATRICIA KHADEMAZAD
recover her costs of this appeal from appellant BEHROOZ KHADEMAZAD.


Judgment entered this 29th day of July 2022.




                                         –7–